ITEMID: 001-67055
LANGUAGEISOCODE: ENG
RESPONDENT: CZE
BRANCH: ADMISSIBILITY
DATE: 2004
DOCNAME: KOŘÍNEK and OTHERS v. THE CZECH REPUBLIC
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicants, Mr Karel Kořínek, born in 1929, Ms Jindřiška Kořínková, born in 1929, Mr Marek Kořínek, born in 1956, Mr Hanuš Kořínek, born in 1960, Mr Aleš Kořínek born in 1964, and Ms Renata Zamazalová, born in 1966, are Czech nationals, and live in Prostějov, except for Ms Renata Zamazalová who lives in Ostrov nad Ohří. They are represented before the Court by Mr V. Petru, a lawyer practising in Praha 6.
The applicant's lawyer informed the Court, by letter of 10 September 2003, that the first applicant had died on 25 February 2003. The lawyer did not specify whether legal successors wished to pursue the proceedings. However, the other applicants, members of the same family, requested an increase in any award of just satisfaction as a result of the first applicant's death. The Court interprets the latter as a request to continue the proceedings in respect of the first applicant.
:
I. The proceedings for compensation for the third applicant's persecution during the former communist regime.
On 25 April 1991 the third applicant received compensation under Act No. 58/1969 for his unlawful conviction and detention during the former communist regime.
On 6 May 1993 the Vyškov District Court (okresní soud) rejected the third applicant's civil action of June 1991 against the State, claiming damages for moral injury allegedly caused by his conviction, detention and the delayed removal of his conviction from the criminal records.
On 27 December 1993 the Brno Regional Court (krajský soud) quashed this judgment and returned it to the District Court, which on 8 June 1994 again dismissed the third applicant's action, holding that there was no causal link between the alleged moral injury and his conviction, or the delayed amendment to the criminal records.
On 19 July 1995 the Regional Court upheld this judgment.
On 9 January 1997 the Constitutional Court (Ústavní soud) dismissed the third applicant's constitutional appeal.
On 24 June 1997 the third applicant lodged application no. 37788/97 with the former European Commission of Human Rights, in which he complained under Articles 5 § 5 and 14 of the Convention about inadequate compensation for his persecution during the former communist regime. He also complained that the court proceedings were unfair. On 22 October 1998 this application was dismissed by a Committee of three members of the Commission as being manifestly ill-founded.

II. The proceedings for damages caused by a violation of the applicants' personal rights and by an unlawful court decision.
On 12 August 1992 the applicants lodged a claim with the Prostějov District Court (okresní soud) for damages caused by a violation of their personal rights and an unlawful court decision.
On 5 March 1993 the District Court referred the matter to the Brno Municipal Court (městský soud), which on 4 May 1993 separated that part of the action relating to the damage caused by a violation of personal rights, which it transferred to the Brno Regional Court (krajský soud).
On 24 November 1993 the Brno Municipal Court heard the applicants, except for the sixth applicant who was to be heard by the Karlovy Vary District Court (okresní soud).
On 4 September 1996 the applicants specified their claims for damages caused by a violation of their personal rights, which the Regional Court subsequently separated into several proceedings, in order to deal with the individual claims of each applicant.
On 17 March 1997 and 29 June 2000 the president of the Regional Court apologized for delays in the proceedings, in response to the applicants' complaints of 11 February 1997 and 4 March 2000.
On 19 December 1999 the applicants specified their action lodged with the Municipal Court. However, that court interpreted this as a withdrawal of the claims of the third, fourth, fifth and sixth applicants, and so it discontinued the proceedings in respect of these claims on 3 August 2000.
On 10 October 2000 the Municipal Court requested the first and second applicants to specify their action.
On 15 February 2001 the Municipal Court discontinued the proceedings in respect of the claims of the first and second applicants for their failure to specify the action.
In the meantime, on 29 September 2000 the Regional Court had held a hearing in respect of the claims for damages relating to a violation of the applicants' personal rights.
On 26 January 2004 it found that a part of the action, which had been transferred to it by the Municipal Court, related to an unlawful court decision and therefore separated this part of the action from other proceedings.
On 27 January 2004 it requested the applicants to specify their actions for the protection of personal rights and to provide evidence.
It seems that the above proceedings before the Regional and Municipal Courts are still pending.
